Citation Nr: 0911832	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for L4-5 spondylolisthesis with degenerative 
herniated disc and facet disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to October 3, 2006.

4.  Entitlement to a TDIU from October 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.  

The Veteran's representative submitted a December 2008 motion 
to remand the appeal for a travel Board hearing.  The Veteran 
was scheduled for a travel Board hearing on October 20, 2008.  
The motion states that on October 9, 2008 the Veteran 
notified the RO by letter dated September 15, 2008 that he 
needed to be rescheduled for a Travel Board hearing.  The 
record on appeal includes the Veteran's letter in which he 
requests "a six (6) month delay of the hearing scheduled for 
October 20, 2008 at 12:30 pm."  The Board notes, however, 
that in November 2008, the RO forwarded additional 
correspondence from the Veteran directly to the Board.  In 
that correspondence dated October 16, 2008, the Veteran 
stated that he "hereby request to cancel my BVA hearing 
scheduled for 20 Oct. 08 because I am not able to travel any 
considerable distance now, and I am not certain that I will 
be able to travel at any time in the future.  Please decide 
my case based on all the information/evidence available, and 
that which may/will become available between now and the time 
of the decision in my case."  No further correspondence was 
received by the Veteran on this matter.  The Board thus, 
construes such statement as a withdrawal of the Veteran's 
hearing request; the motion for remand for a travel Board 
hearing is thus, rendered moot and must be denied. 

The issue of entitlement to a TDIU prior to October 3, 2006 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
not manifested by ankylosis of the entire thoracolumbar 
spine.  The Veteran has 30 degrees forward flexion, 10 
degrees extension, and 10 degrees lateral flexion bilaterally 
with range of motion limited by pain and stiffness.  The 
Veteran is unable to complete repetitive motion exercise.

2.  The Veteran is not shown to have diastolic pressure 
readings predominantly at 110 or more, or systolic pressure 
readings predominantly at 200 or more.  The Veteran requires 
continuous medication for control of his blood pressure.

3.  The Veteran is service connected for spondylolisthesis 
with degenerative herniated disc and facet disease, rated 40 
percent disabling; hypertension, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; residuals of a fracture 
of the left thumb, rated 0 percent disabling; a deviated 
right nasal septum, rated 0 percent disabling, and hearing 
loss, rated 0 percent disabling.  In October 3, 2006, the 
Veteran was additionally service-connected for left lower 
extremity hypalgesia rated 20 percent disabling, and right 
lower extremity hypalgesia, rated 20 percent disabling.  
Prior to October 3, 2006, the Veteran had a combined 
evaluation of 50 percent.  From October 3, 2006, the Veteran 
had a combined rating evaluation of 70 percent.  

4.  The Veteran reportedly has not worked full-time since his 
discharge from the military in 1983, although evidence of 
record also indicates that he worked as a repairman up until 
1995.  

5.  From October 3, 2006, competent medical evidence shows 
that the Veteran's service-connected disabilities preclude 
him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for L4-5 spondylolisthesis with degenerative herniated disc 
and facet disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5242, 5243 (2008).

2.  The criteria for an increased evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

3.  From October 3, 2006, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In a February 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims for an 
increased rating for a back disability and for a TDIU.  The 
letter informed the Veteran of evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A May 2008 letter addressed the Veteran's claims for an 
increased rating for a back disability and for hypertension.  
The notice provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2008 letter informed the Veteran that he must submit 
medical evidence which showed his disability had increased in 
severity and the effect that worsening had on the Veteran's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The May 2008 notice also provided the 
Veteran with the applicable diagnostic criteria for 
establishing a higher rating for his service-connected 
disabilities in accordance with Vazquez-Flores v. Peake.  

The May 2008 notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the May 2008 notice letter.  The 
RO readjudicated the case in a subsequent May 2008 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that an SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  

The Board notes, that in the present case, the Veteran was 
not provided with notice on how to establish an effective 
date for the award of benefits in accordance with   
Dingess/Hartman v. Nicholson.  The failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the Veteran.  
Id. at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the United States Court of 
Appeals for Veterans Claims (Court) to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran was provided information on how to establish an 
effective date for the award of benefits in an April 2007 
VCAA notice which addressed a separate claim of benefits for 
service connection.  A March 2008 Supplemental Statement of 
the Case, which addressed the Veteran's current claims on 
appeal, also informed the Veteran of the pertinent 
regulations on how to establish an effective date for the 
award of benefits.  Thus, as the Board finds the Veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.  Given the information provided in 
April 2007 and March 2008 correspondences, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish an effective date.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The Board concludes that any deficiency in the notice to the 
Veteran is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

1.  L4-5 spondylolisthesis with Degenerative Herniated Disc 
and Facet Disease.

Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine includes Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5242 (degenerative 
arthritis), and Diagnostic Code 5243 (intervertebral disc 
syndrome) and provides disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5239, 5242 and 5243 (2008); see also 38 
C.F.R. § 4.20 (2008).  

The schedular criteria for the rating of spine disabilities 
provides that spondylolisthesis, degenerative arthritis of 
the spine, and intervertebral disc syndrome may be evaluated 
on the basis of limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242 and 5243 (2008).  Under the 
General Formula, a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine at 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine. Id.  
A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine 
also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 
40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2008).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2008).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

A February 2005 VA examination shows that the Veteran has 
degenerative narrowing at L4 to L5 and L5 to S1.  He had 
significant daily low back pain.  He took Tramadol for pain.  
The Veteran walked with a cane.  He did not use a crutch, 
walker, or cane.  The Veteran could no longer lift things, 
sit, stand, or drive for prolonged periods.  Over the past 
year, the Veteran reported approximately 12 incapacitating 
episodes; however, he did not seek medical attention for 
these.  He stated that he was unable to function on such days 
and had to take more Tramadol.  

Physical examination shows that the Veteran had a slightly 
antalgic gait and was walking with a cane.  There was no 
evidence of kyphosis, scoliosis, or lordosis.  The Veteran 
had 55 degrees forward flexion, 10 degrees extension, 14 
degrees left lateral flexion, 16 degrees right lateral 
flexion, and 20 degrees right and left lateral rotation in 
the thoracolumbar spine.  Range of motion was limited by 
pain.  With four repetitions of flexion and extension, the 
Veteran had to stop secondary to severe pain.  He had normal 
upper and lower extremity sensation.  At the time of the 
examination, the Veteran denied any radiculopathy and had no 
associated upper or lower extremity weakness.  The Veteran 
did have significant pain on repetitive range of motion.  The 
examiner opined that it is at least as likely as not that the 
Veteran would have difficulty maintaining gainful, meaningful 
employment based predominantly on his service-connected spine 
condition.

A March 2008 VA examination shows that the Veteran has level 
6/10 thoracolumbar pain, and level 10/10 pain with any 
movement.  He could ambulate at a maximum 150 feet at a time 
using a Canadian crutch.  The Veteran took Percocet four 
times a day for pain.  He had malaise due to pain.  He had 
numbness and weakness in both lower extremities.  The Veteran 
did not use a back brace.  He was unsteady on his feet and 
had falls four times a month.  The Veteran's lumbar spine 
condition prevented grooming and bathing.  The Veteran's wife 
helped the Veteran with dressing.  The Veteran was unemployed 
since his discharge from the military.  His only recreational 
activities were sedentary.  

Physical examination reflects normal curvature of the 
cervical spine.  There was kyphosis of the thoracic spine.  
There was marked straightening of the lumbar spine with 
bilateral lumbar paraspinous muscle spasm.  The Veteran had 
30 degrees forward thoracolumbar flexion and 10 degrees 
extension.  He had 10 degrees lateral flexion bilaterally.  
Bilateral axial rotation was not possible at all.  All ranges 
of motion were limited by pain and stiffness.  The Veteran 
was completely unable to perform any repetitive motion 
exercise.  

Neurologic examination reflects marked decreased light touch 
sensation and pinprick sensation in the bilateral lower 
extremities.  There was no atrophy of the upper or lower 
extremities.  Reflexes in the upper and lower extremities 
were somewhat diminished.  The examiner stated that the 
Veteran did have intervertebral disc syndrome and reportedly 
spent at least 60 days per year in a recliner.  The Veteran 
was diagnosed with L4 to L5 spondylolisthesis, status post 
lumbar fusion times two with pedicle screws and struts, now 
from L2 to S1.  

A May 2008 examination of the peripheral nerves was also 
completed.  The Veteran did not have any paresthesias.  He 
did have dysthesias in that he had decreased light touch 
sensation and pinprick sensation from the knees distally.  
This condition did not interfere with any of his usual daily 
activities.  All of the sensory nerve endings were involved.  
The Veteran was diagnosed with mild peripheral neuropathy of 
the lower extremities. 

The Veteran's spondylolisthesis with degenerative herniated 
disc and facet disease has been rated under Diagnostic Code 
5239 (spondylolisthesis or segmental instability).  He is 
currently assigned a 40 percent evaluation.  The Board notes 
that medical evidence of record shows that the Veteran also 
has intervertebral disc syndrome.  The schedular criteria for 
the rating of spine disabilities evaluates spondylolisthesis, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome based on limitation of motion under the General 
Rating Formula for Disease and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5239, 5242, and 5243 (2008).  

Medical evidence shows that the Veteran's service-connected 
back disability has increased in severity.  However, in the 
present case, the Veteran's spondylolisthesis with 
degenerative herniated disc and facet disease is not shown to 
result in unfavorable ankylosis of the entire thoracolumbar 
spine to warrant a higher 50 percent evaluation even with 
consideration for functional loss due to pain.  Id.  The 
Veteran's entire thoracolumbar spine was not shown to be 
fixed in flexion or extension during the March 2008 VA 
examination.  The Veteran had 30 degrees forward 
thoracolumbar flexion, 10 degrees extension, and 10 degrees 
lateral flexion bilaterally.  Although evidence of record 
shows that range of motion was limited by pain and the 
Veteran was unable to perform any repetitive motion 
exercises; the Veteran's spine was not shown to be fixed in 
flexion or extension, and he does not have symptomatology as 
described for unfavorable ankylosis under Note (5) of The 
General Formula for Diseases and Injuries of the Spine.   

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Even with consideration of the Veteran's functional 
loss due, the Veteran's disability picture does not resemble 
the criteria described for a higher rating for limitation of 
motion.  Evidence simply does not reflect unfavorable 
ankylosis of the entire spine, even with consideration of the 
Veteran's pain and limitations.  

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine allows for separate evaluations for 
chronic orthopedic and neurologic manifestations.  See 38 
C.F.R. § 4.71a Note (1).  The Board notes in this regard, 
that the Veteran is already in receipt of separate 20 percent 
evaluations under Diagnostic Code 8599-8520 for neurological 
manifestations secondary to low back disability.  The Veteran 
is service-connected for left lower extremity hyperpalgesia, 
and right lower extremity hyperpalgesia.  The May 2008 
examination of the peripheral nerves reflects mild peripheral 
neuropathy of the lower extremities.  Although not before the 
Board on appeal at this time, the Board does note 
parenthetically that medical evidence does not indicate 
moderately severe neuritis, neuralgia, or paralysis of the 
sciatic nerve to warrant an evaluation in excess of 20 
percent.  See 38 C.F.R. § 4.124a, 8520, 8620, and 8720 
(2008).  

The Veteran is not shown to warrant a higher evaluation under 
Diagnostic Code 5243 for intervertebral disc syndrome.  
Diagnostic Code 5243 contemplates ratings based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  The Board has considered whether the 
Veteran's service-connected back disability has resulted in 
incapacitating episodes and the duration of any such episodes 
as described under Diagnostic Code 5243.  The May 2008 VA 
examiner stated that the Veteran had intervertebral disc 
syndrome and spent at least 60 days per year in a recliner.  
This indicates that the Veteran may have had incapacitating 
episodes with total duration of at least 6 weeks requiring 
bed rest prescribed by a physician.  As such, the Veteran may 
be entitled to a 60 percent evaluation under Diagnostic Code 
5243.  Id.  However, a 60 percent rating would not be higher 
than the Veteran's currently assigned rating under Diagnostic 
Code 5242, which combines separate ratings for chronic 
orthopedic and neurologic manifestations.  The Veteran is in 
receipt of a 40 percent evaluation under Diagnostic Code 
5242, with two separate 20 percent evaluations for chronic 
neurologic manifestations under Diagnostic Code 8520.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8520 (2008).  The Veteran's 
total combined rating under 38 C.F.R. § 4.25 is equivalent to 
a 60 percent rating.  Therefore, a higher evaluation is not 
available under Diagnostic Code 5243 in this case.  The Board 
notes that a 60 percent evaluation is the maximum available 
under Diagnostic Code 5243.

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected back disability with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Although evidence shows that the Veteran's spine disability 
would impair his ability to maintain employment, there is 
nothing in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.   Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

2.  Hypertension

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  Parenthetically, the Board 
notes that effective October 6, 2006, the regulations for 
evaluating cardiovascular disorders were amended to add 38 
C.F.R. § 4.100.  Also, a new note (3) was added to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 which instructs to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  See 71 Fed. Reg. 52457 (Sept. 
6, 2006).  However, the applicability date of the amended 
criteria is for claims received by the VA on or after October 
6, 2006.

At the time of a February 2005 VA examination, the Veteran 
indicated that he was not on blood pressure medications at 
that time.  The Veteran's blood pressure readings were 
143/90, 140/94, and 144/88.

VA treatment records dated from 2004 to 2007 reflect blood 
pressure readings as follows: 143/84 and 140/90 in January 
2004; 146/78 and 142/80 in April 2004; 142/80 in October 
2004; 149/87 in April 2005; 111/67 in November 2005; 127/57 
in January 2006; 124/71 in April 2006; 129/76 in July 2006; 
109/82 in November 2006; 121/85 in January 2007; and 132/86 
in August 2007.  VA treatment records dated in July 2006 note 
that the Veteran's blood pressure was well-controlled.  An 
August 2007 note shows that the Veteran brought in a blood 
pressure chart from home showing adequate values, with 
readings noted to be in the 120s/70s most of the time.  VA 
treatment records dated from 2005 to 2007 show that the 
Veteran takes Lisinopril for his blood pressure.

Private treatment records dated from 2004 to 2007 reflect 
blood pressure readings as follows: 147/87 in January 2007; 
126/73 in February 2007; 137/79 in May 2007; 114/69 in June 
2007; 113/74 in July 2007; 132/80 in August 2007;  and 127/83 
in November 2007; 121/68 in June 2008.

A May 2008 VA general medical examination shows that the 
Veteran's blood pressure was 140/70 in the right arm on three 
occasions. 

The Veteran is currently in receipt of a 10 percent 
evaluation under Diagnostic Code 7101.  VA and private 
treatment records and VA examinations reflect diastolic blood 
pressure readings ranging from 57 to 94 and systolic blood 
pressure readings ranging from 111 to 149.  The Veteran's 
diastolic blood pressure readings were all below 110, and 
systolic readings were all below 200.  The Board finds that 
diastolic pressure is not shown to be predominantly 110 or 
more, and systolic pressure is not shown to predominantly 200 
or more to warrant a higher, 20 percent evaluation.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).  

3.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2008).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 
3.321(b), 4.16(b) (2008).  However, even when the percentage 
requirements are not met, entitlement to a total rating, on 
an extraschedular basis, may nonetheless be granted, in 
exceptional cases, when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2008).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2008).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran is service-connected for spondylolisthesis with 
degenerative herniated disc and facet disease, rated 40 
percent disabling; hypertension, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; residuals of a fracture 
of the left thumb, rated 0 percent disabling; a deviated 
right nasal septum, rated 0 percent disabling, and hearing 
loss, rated 0 percent disabling.  In October 3, 2006, the 
Veteran was additionally service-connected for left lower 
extremity hypalgesia rated 20 percent disabling, and right 
lower extremity hypalgesia, rated 20 percent disabling, both 
associated with spondylolisthesis with degenerative herniated 
disc and facet disease.  The Board notes that because the 
Veteran's service-connected disabilities of 
spondylolisthesis, left lower extremity hypalgesia, and right 
lower extremity hypalgesia result from a common etiology, 
they will be considered as one disability.  See 38 C.F.R. § 
4.16(a) (2008).  Prior to October 3, 2006, the Veteran had a 
combined evaluation of 50 percent.  From October 3, 2006, the 
Veteran was had a combined rating evaluation of 70 percent.  

From October 3, 2006, the Veteran was in receipt of a 
combined rating of 70 percent.  The Veteran had at least one 
service-connected disability ratable at 40 percent or more.  
Therefore, application of TDIU is appropriate so long as the 
severity of the Veteran's disability warrants such a rating 
during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  In the present case, the Board finds that the 
medical evidence of record shows that the Veteran was unable 
to secure and follow substantially gainful employment based 
on his service-connected disabilities.   

The Veteran has reportedly been unemployed since his 
discharge from the military.  

A February 2005 VA examiner, who evaluated the Veteran for 
his service-connected spine, stated that in his medical 
opinion, that it was at least as likely as not that the 
Veteran would have difficulty maintaining gainful, meaningful 
employment based predominately on his service-connected spine 
condition.  

VA treatment records show that the Veteran's back pain is 
severe, and that he is treated with narcotics.  The Veteran 
was issued a seat lift in August 2007 to help him rise safely 
from his wheelchair and other seats at home, as well as other 
equipment to help with activities of daily living.  A May 
2008 VA examination shows that the Veteran had difficulty 
with grooming, bathing, and using the bathroom due to his 
back disability.  His wife helped him to get dressed.  The 
Veteran's only recreational activities were sedentary.  

In a September 2008 private opinion, Dr. T.L.R. stated that 
the Veteran was under his care for lumbar spinal stenosis and 
hypertension.  The Veteran also had bilateral lower extremity 
weakness and pain and sensory loss to both lower legs, 
resulting and gait instability, as well as continuous lower 
back pain.  Dr. T.L.R. stated that the Veteran was unable to 
work due to his condition and was permanently disabled for 
all gainful employment.      

In an October 2008 opinion, Dr. A.A.P. stated that the 
Veteran had been under his care for the past two years.  He 
described the Veteran's past lumbar fusion and his second 
back surgery.  Dr. A.A.P. stated that during the time the 
Veteran has been under his care, he has been unable to hold 
gainful employment secondary to his back condition.  

It is clear from the record, that the Veteran meets the 
schedular requirements for a TDIU and that he is unemployable 
due to his service-connected disabilities.  Therefore, the 
Board finds that from October 3, 2006 a TDIU is warranted.



C. Conclusion

The preponderance of the evidence is against the Veteran's 
claim for a higher evaluation for a L4-5 spondylolisthesis 
with degenerative herniated disc and facet disease.  The 
preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected 
hypertension.  Evidence of record supports a TDIU from 
October 3, 2006.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

An increased rating for L4-5 spondylolisthesis with 
degenerative herniated disc and facet disease, in excess of 
40 percent, is denied.

An increased rating for hypertension, in excess of 10 
percent, is denied.

From October 3, 2006, a TDIU is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Prior to October 3, 2006, the Veteran's combined service-
connected disabilities were not rated at 60 percent or more.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  Therefore, 
prior to October 3, 2006, the Veteran does not meet the 
schedular criteria for a total disability rating based on 
individual unemployability.  

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b). Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The issue of entitlement based on the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) prior to October 3, 2006, has been 
reasonably raised by the record.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  A February 2005 VA examiner 
indicated that the Veteran would have difficulty maintaining 
gainful, meaningful employment based predominantly on his 
service-connected spine condition.  Medical evidence of 
record shows that the Veteran is currently unemployable due 
to his service-connected back disability.  Although the 
Veteran has reported that he has not worked since his 
retirement from the Navy in 1983, the record also reflects 
that he worked as a repairman from 1983 to 1995.  See 
September 1990 Report of VA examination; August 1991 private 
consultation report; January 2005 VA Form 21-8940.  His 
education reportedly includes two years of college.  

The Veteran's disability may present an exceptional or 
unusual disability picture, if his symptoms result in marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization are shown to render impractical the 
application of the regular schedular standards.  Therefore, 
the case is remanded to the RO for referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

The RO should refer the Veterans claim for 
a TDIU prior to October 3, 2006, to the 
Chief Benefits Director of VA's 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  If the 
determination remains adverse to the 
Veteran, the Veteran should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The Veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


